Citation Nr: 0936322	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-19 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for constipation, claimed 
as secondary to medication prescribed for a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1969 to 
June 1971 and from April 1974 to August 1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran seeks service connection for constipation 
secondary to medication prescribed for a service-connected 
disability.

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
be service connected on a secondary basis.  See 38 C.F.R. § 
3.310(a),(b) (2008); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 
148, 158 (1998).

Concerning the first requirement, the Veteran's VA treatment 
records show that he has been seen and treated for 
constipation.  A November 2005 treatment note provides an 
assessment of constipation for at least 2 years.  Thus, there 
is evidence that he has a chronic disability or persistent or 
recurrent symptoms of a disability.  

Concerning the second requirement, the Veteran is currently 
service-connected for a cognitive disorder and personality 
change, a back disability, a right knee disability, tinnitus, 
and right ear hearing loss.  His VA treatment records 
indicate that he has been prescribed several medications as 
treatment for these conditions.

Concerning the third requirement regarding a link between his 
claimed condition and a service-connected disability, the 
Board finds that there is competent medical evidence both for 
and against his claim.  The Veteran's VA treatment records 
show that in October 2006, a VA examiner noted that the 
Veteran has constipation from Ditropan (oxybutinin), 
prescribed in relation to urinary problems.  The Board notes 
that the Veteran is not service-connected for any 
genitourinary disabilities.  However, another VA treatment 
note, dated in November 2005 provides that the Veteran 
reported his constipation followed a colonoscopy and notes 
that some of the Veteran's medications can cause 
constipation, but also notes that the Veteran, at that time, 
was not taking oxybutinin.  Yet, he still complained of 
constipation.  Lastly, a December 2005 VA treatment note 
provides that the Veteran reported having constipation prior 
to his colonoscopy and that the examiner assessed his 
constipation as probably drug-induced.  The Board finds the 
competent medical evidence of record to be insufficiently 
probative as to whether the Veteran has a current disability 
that is etiologically related to any of the medications 
prescribed as treatment for any of his service-connected 
disabilities.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  
Therefore, the Board must remand the Veteran's claim for a VA 
examination and medical opinion specifically to assess the 
nature and etiology of the Veteran's gastrointestinal 
disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate VA examination to assess the 
nature and etiology of his constipation.  
The claims folder should be reviewed by 
the examiner and the report should note 
that review.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's constipation 
is proximately due to, the result of, or 
chronically aggravated by any medication 
prescribed or administered for the 
treatment of any of his service-connected 
disabilities.  The rationale for all 
opinions, with citation to relevant 
medical findings, must be provided.

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response. Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




